DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to because reference character “16” in Figure 1 should be changed to “116,” reference character “15” in Figure 1 should be changed to “115,” reference character “112a” in Figure 1 should be changed to “112b,” reference character “112a” in Figure 5 should be changed to “112b,” and reference character “16” in Figure 5 should be changed to “116.”  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 112a.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: Each instance of the phrase “heart cam” should be changed to “heart-shaped cam.”  
Appropriate correction is required.
Claim Objections
Claims 1, 3, 5, 7, and 9 are objected to because of the following informalities:  
In regards to claim 1, line 7 of the claim, the phrase “a heart cam” should be changed to “a heart-shaped cam,” in lines 8 and 9 of the claim, the phrase “with a position thereof on a profile of the heart cam” should be changed to “with a position of the locking pin in a profile of the heart-shaped cam,” and in line 11 of the claim, the phrase “on the profile of the heart cam” should be changed to “in the profile of the heart-shaped cam.”
In regards to claim 3, line 2, the phrase “an inner surface” should be changed to “the inner surface,” and in line 3, the phrase “a portion thereof” should be changed to “the other end.”
In regards to claim 5, line 3 of the claim, the phrase “the heart cam” should be changed to “the heart-shaped cam.”
In regards to claim 7, line 2 of the claim, the phrase “the inside” should be changed to “an inside.”
In regards to claim 9, lines 1 and 2 of the claim, each instance of the phrase “the leaf spring” should be changed to “the elastic member.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claims 1 and 5, the phrase “heart cam” suggests that the cam includes a heart, however, it is understood from the specification that the cam is shaped like a heart or heart-shaped and will be examined as such.  See claim objection above.
In regards to claim 1, it is understood from the specification that the locking pin is receive in the profile of the heart-shaped cam, not on it as recited in the claim, and will be examined as such.  See claim objection above.
In regards to claim 3, the relationship between the “inner surface” recited in claim 3 and the “inner surface” recited in claim 2 is unclear from the claim language.  It is understood from the specification that the “inner surface” recited in claim 3 is equivalent to the “inner surface” recited in claim 2, and will be examined as such.  Also, the relationship between the “a portion thereof” of the leaf spring recited in claim 3 and the “another end” of the leaf spring recited in claim 2 is unclear from the claim language.  It is understood from the specification that the “portion” of the leaf spring recited in claim 3 is equivalent to the “another end” of the leaf spring recited in claim 2, and will be examined as such.  See claim objection above.
Claim 7 recites the limitation "the inside" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  See claim objection above.
Claim 9 recites the limitation "the leaf spring" in lines 1 and 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  The claim will be 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over The Prior Art shown in Figures 1-7 of current application and Chu et al. (WO 2010/056062 A2).
In regards to claim 1, The Prior Art discloses a fuel door opener assembly configured to lock or unlock a fuel door 114 of a vehicle, the fuel door opener assembly comprising: 5an opener housing 111 in which a space is formed (Figure 2); a locking lever 112 slidably installed inside the opener housing, elastically supported in a direction 
In regards to claim 2, The Prior Art in view of Chu et al. teaches that the elastic member is a leaf spring (Figure 7 of Chu et al.) having one end (see Figure 7 below) disposed to an inner surface (see Figure 2 below) of the opener housing and another end (end with portion 46, Figure 7 of Chu et al.) fixed to one side of the locking pin (Figures 3, 5, and 6 and Paragraph 10 on Page 3 of the Translation of Chu et al.).

    PNG
    media_image1.png
    353
    457
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    654
    748
    media_image2.png
    Greyscale

In regards to claim 3, The Prior Art in view of Chu et al. teaches that the leaf spring is formed to 20be extended from the inner surface of the opener housing towards the locking lever (Figures 3, 5, and 6) and to be extended in a longitudinal direction of the locking lever at the other end fixed to the locking pin (the leaf spring extends in the same direction as the body of the locking pin at reference character 40 in Figure 6 of 
In regards to claim 4, The Prior Art in view of Chu et al. teaches that that the opener housing has a receiving recess formed therein to receive the leaf spring (space in which the leaf spring is located in Figures 3, 5, and 6 of Chu et al.).
In regards to claim 6, The Prior Art discloses a pin plate 117 provided on an inner surface of the opener housing to fix the locking pin (Figure 3).
In regards to claim 7, The Prior Art discloses that the pin plate has one end fixed to an inside of the opener housing and another end fixed to the locking pin (Figure 3).
In regards to claim 8, The Prior Art discloses that the pin plate is installed to be in parallel in with the locking lever (Figures 2 and 3).
In regards to claim 9, The Prior Art in view of Chu et al. teaches that the elastic member and the pin plate are fixed to the locking pin in a state in which the elastic member and the pin plate are in contact with each other at the locking pin (the elastic member of Chu et al. is in contact with the pin plate or body of component 40 at reference character 40 in Figure 6 at or near the location of the locking pin, Figures 3, 5, and 6).
In regards to claim 10.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over The Prior Art shown in Figures 1-7 of current application and Chu et al. (WO 2010/056062 A2) as applied to claims 1-4 and 6-10 above, and further in view of Schmid et al. (WO 2009/000672 A1).  The Prior Art in view of Chu et al. teaches the fuel door opener assembly as applied to claims 1-4 and 6-10 above, but fails to teach that the opener housing has an engaging protrusion formed on one side of the receiving recess to prevent the locking pin from being detached from the profile of the heart-shaped cam when the other end of the leaf spring 5is moved upward.  Schmid et al. teaches an engaging protrusion 22 formed on a side of a housing 21 so as to face a pin plate 7 having a locking pin 9 that cooperates with a track 13, with the engaging protrusion ensuring that the locking pin remains in engagement with the track (Paragraph 42 of the Computer-Generated Translation).  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to include an engaging projection cooperating with the pin plate of The Prior Art so as to ensure that the locking pin remains in engagement with the heart-shaped cam during operation of the device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219. The examiner can normally be reached Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        October 21, 2021